 

Exhibit 10.6

 

FORWARD PURCHASE AGREEMENT

 

This Forward Purchase Agreement (this “Agreement”) is entered into as of August
4, 2020, by and among CC Neuberger Principal Holdings II, a Cayman Islands
exempted limited company (the “Company”), and the party listed as the purchaser
on the signature page hereof (the “Purchaser”).

 

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a Registration Statement on Form S -1 (File No. 333-239875) (the
“Registration Statement”) for its initial public offering (“IPO”) of units (the
“Public Units”) at a price of $10.00 per Public Unit, each comprised of one
Class A ordinary share of the Company, par value $0.0001 per share (the “Class A
Share(s)”), and one-fourth of one redeemable warrant, where each whole
redeemable warrant is exercisable to purchase one Class A Share at an exercise
price of $11.50 per share (the “Warrant(s)”);

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination; and

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell, and the
Purchaser shall purchase, on a private placement basis, the number of Class A
Shares determined pursuant to Section 1(a)(i) hereof (the “Forward Purchase
Shares”) and the applicable number of Warrants determined pursuant to Section
1(a)(i) hereof, with three (3) Warrants being issuable to the Purchaser per each
increment of sixteen (16) Forward Purchase Shares actually issued and sold to
the Purchaser hereunder (the “Forward Purchase Warrant(s)” and together with the
Forward Purchase Shares, the “Forward Purchase Securities”) on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                  Sale and Purchase.

 

(a)               Forward Purchase Securities.

 

(i)                 The Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, (1) the number of Forward Purchase
Shares which is the quotient of (x) the amount of capital committed to the
Purchaser and allocated to this Agreement as notified by the Purchaser to the
Company as promptly as practicable after the date hereof and no later than five
(5) Business Days prior to such time as any definitive agreement with respect to
a Business Combination is executed by the Company (the “Allocation Notice”),
which amount shall be no more than $200,000,000, and (y) $10.00, the “Number of
Forward Purchase Shares,” plus (2) the number of Forward Purchase Warrants which
is the product of (x) the number of Forward Purchase Shares as determined by
clause (1) and (y) 3/16, the “Number of Forward Purchase Warrants,” for an
aggregate purchase price of $10.00 multiplied by the number of Forward Purchase
Shares issued and sold hereunder (the “FPS Purchase Price”). No fractional
Forward Purchase Warrants will be issued and, upon issuance, the Number of
Forward Purchase Warrants shall be rounded down to the nearest whole number of
Warrants.

 



 

 

 

(ii)              Each Forward Purchase Warrant will have the same terms as each
Warrant sold as part of the Public Units in the IPO (the “Public Warrants”), and
will be subject to the terms and conditions of the Warrant Agreement to be
entered into between the Company and Continental Stock Transfer & Trust Company,
as Warrant Agent, in connection with the IPO (the “Warrant Agreement”). Each
Forward Purchase Warrant will entitle the holder thereof to purchase one Class A
Share at a price of $11.50 per share, subject to adjustment as described in the
Warrant Agreement and only whole Forward Purchase Warrants will be exercisable.
The Forward Purchase Warrants will become exercisable on the later of 30 days
after the Business Combination Closing and 12 months from the IPO Closing, and
will expire five years after the Business Combination Closing or earlier upon
redemption or the liquidation of the Company, as described in the Warrant
Agreement.

 

(iii)            The Company shall deliver written notice to the Purchaser as
early as practicable, and in any case at least eleven (11) Business Days before
the funding of the FPS Purchase Price to the Escrow Account (defined below),
specifying the anticipated date of the Business Combination Closing, the
aggregate FPS Purchase Price and instructions for wiring the FPS Purchase Price
to an account (the “Escrow Account”) of a third-party escrow agent, which shall
be the Company’s transfer agent (the “Escrow Agent”), pursuant to an escrow
agreement between the Company and the Escrow Agent (the “Escrow Agreement”). Two
(2) Business Days before the anticipated date of the Business Combination
Closing specified in such written notice, the Purchaser shall deliver the FPS
Purchase Price in cash via wire transfer to the account specified in such
written notice, to be held in escrow pending the Business Combination Closing.
If the Business Combination Closing does not occur within thirty (30) days after
the Purchaser delivers the FPS Purchase Price to the Escrow Agent, the Escrow
Agreement will provide that the Escrow Agent shall automatically return to the
Purchaser the FPS Purchase Price; provided that the return of the FPS Purchase
Price placed in escrow shall not terminate the Agreement or otherwise relieve
either party of any of its obligations hereunder. The Purchaser agrees that it
shall cooperate in good faith and use reasonable best efforts to effect the
funding of the FPS Purchase Price on such notice as necessary to facilitate the
consummation of the proposed Business Combination. For the purposes of this
Agreement, “Business Day” means any day, other than a Saturday or a Sunday, that
is neither a legal holiday nor a day on which banking institutions are generally
authorized or required by law or regulation to close in the City of New York,
New York.

 

(iv)             The closing of the sale of the Forward Purchase Securities (the
“FPS Closing”) shall be held on the same date as, and immediately prior to, the
Business Combination Closing (such date being referred to as the “Closing
Date”). At the FPS Closing, the Company will issue to the Purchaser the Forward
Purchase Securities, registered in the name of the Purchaser, against (and
concurrently with) release of the FPS Purchase Price by the Escrow Agent to the
Company.

 



2

 

 

(b)               Delivery of Forward Purchase Securities.

 

(i)                 The Company shall register the Purchaser as the owner of the
Forward Purchase Securities purchased by the Purchaser hereunder in the register
of members of the Company, if applicable, and with the Company’s transfer agent
by book entry on or promptly after (but in no event more than two (2) Business
Days after) the date of the FPS Closing.

 

(ii)              Each register and book entry for the Forward Purchase
Securities purchased by the Purchaser hereunder shall contain a notation, and
each certificate (if any) evidencing the Forward Purchase Securities shall be
stamped or otherwise imprinted with a legend, in substantially the following
form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.”

 

(c)               Legend Removal. If the Forward Purchase Securities are
eligible to be sold without restriction under, and without the Company being in
compliance with the current public information requirements of, Rule 144 under
the Securities Act of 1933, as amended (the “Securities Act”), then at the
Purchaser’s request, the Company will, at its sole expense, cause the Company’s
transfer agent to remove the legend set forth in Section 1(b)(ii) hereof. In
connection therewith, if required by the Company’s transfer agent, the Company
will promptly cause an opinion of counsel to be delivered to and maintained with
its transfer agent, together with any other authorizations, certificates and
directions required by the transfer agent, that authorize and direct the
transfer agent to transfer such Forward Purchase Securities without any such
legend; provided, however, that the Company shall not be required to deliver any
such opinion, authorization or certificate or direction if it reasonably
believes that removal of the legend could reasonably be expected to result in or
facilitate transfers of Forward Purchase Securities in violation of applicable
law.

 

(d)               Registration Rights. The Purchaser shall have registration
rights with respect to the Forward Purchase Securities as set forth on Exhibit A
(the “Registration Rights”).

 

2.                  Representations and Warranties of the Purchaser. The
Purchaser represents and warrants to the Company as follows, as of the date
hereof:

 

(a)               Organization and Power. The Purchaser is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
formation (if the concept of “good standing” is a recognized concept in such
jurisdiction) and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted.

 

(b)               Authorization. The Purchaser has full power and authority to
enter into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

 



3

 

 

(c)               Governmental Consents and Filings. No consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

 

(d)               Compliance with Other Instruments. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
if applicable, (ii) of any instrument, judgment, order, writ or decree to which
it is a party or by which it is bound, (iii) under any note, indenture or
mortgage to which it is a party or by which it is bound, (iv) under any lease,
agreement, contract or purchase order to which it is a party or by which it is
bound or (v) of any provision of federal or state statute, rule or regulation
applicable to the Purchaser, in each case (other than clause (i)), which would
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement.

 

(e)               Purchase Entirely for Own Account. This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms, that the Forward Purchase Securities to be acquired by the Purchaser
will be acquired for investment for the Purchaser’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that the Purchaser has no present intention of selling, granting
any participation in, or otherwise distributing the same in violation of law. By
executing this Agreement, the Purchaser further represents that the Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to any of the Forward Purchase Securities. If the
Purchaser was formed for the specific purpose of acquiring the Forward Purchase
Securities, each of its equity owners is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act. For purposes
of this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

 

(f)                Disclosure of Information. The Purchaser has had an
opportunity to discuss the Company’s business, management, financial affairs and
the terms and conditions of the offering and sale of the Forward Purchase
Securities, as well as the terms of the IPO, with the Company’s management.

 



4

 

 

(g)               Restricted Securities. The Purchaser understands that the
offer and sale of the Forward Purchase Securities to the Purchaser has not been,
and will not be, registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Purchaser’s representations as expressed herein. The Purchaser
understands that the Forward Purchase Securities are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, the Purchaser must hold the Forward Purchase Securities indefinitely
unless they are registered with the SEC and qualified by state authorities, or
an exemption from such registration and qualification requirements is available.
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Forward Purchase Securities, or any Class A Shares which the Forward
Purchase Securities may be converted into or exercised for, for resale, except
pursuant to the Registration Rights. The Purchaser further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Forward Purchase Securities, and
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Purchaser acknowledges that the Company filed the Registration
Statement for the IPO with the SEC. The Purchaser understands that the offering
of the Forward Purchase Securities hereunder is not, and is not intended to be,
part of the IPO, and that the Purchaser will not be able to rely on the
protection of Section 11 of the Securities Act with respect to such offering of
the Forward Purchase Securities.

 

(h)               No Public Market. The Purchaser understands that no public
market now exists for the Forward Purchase Securities, and that the Company has
made no assurances that a public market will ever exist for the Forward Purchase
Securities.

 

(i)                 High Degree of Risk. The Purchaser understands that its
agreement to purchase the Forward Purchase Securities involves a high degree of
risk which could cause the Purchaser to lose all or part of its investment.

 

(j)                 Accredited Investor. The Purchaser is an “accredited
investor” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.

 

(k)               Foreign Investors. If the Purchaser is not a United States
person (as defined by Section 7701(a)(30) of the U.S. Internal Revenue Code of
1986, as amended), the Purchaser hereby represents that it has satisfied itself
as to the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Forward Purchase Securities or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Forward Purchase Securities, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Forward Purchase Securities. The Purchaser’s
subscription and payment for and continued beneficial ownership of the Forward
Purchase Securities will not violate any applicable securities or other laws of
the Purchaser’s jurisdiction.

 

(l)                 No General Solicitation. Neither the Purchaser, nor any of
its officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder, (i) to its
knowledge, engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Forward Purchase
Securities.

 



5

 

 

(m)             Residence. The principal place of business of the Purchaser is
the office located at the address of the Purchaser set forth on the signature
page hereof.

 

(n)               Non-Public Information. The Purchaser acknowledges its
obligations under applicable securities laws with respect to the treatment of
material non-public information relating to the Company.

 

(o)               Adequacy of Financing. The Purchaser has, or will have, from
and after receipt of capital commitments not subject to opt-out rights (or for
which the party with such opt-out rights has agreed to fund in respect of this
Agreement) in an aggregate amount not less than the FPS Purchase Price,
available to it sufficient funds to satisfy its obligations under this
Agreement.

 

(p)               Affiliation of Certain FINRA Members. The Purchaser is neither
a person associated nor affiliated with any underwriter of the IPO or, to its
actual knowledge, any other member of the Financial Industry Regulatory
Authority (“FINRA”) that is participating in the IPO.

 

(q)               No Other Representations and Warranties; Non-Reliance. Except
for the specific representations and warranties contained in this Section 2 and
in any certificate or agreement delivered pursuant hereto, none of the Purchaser
nor any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and the offering, sale and purchase of the Forward Purchase
Securities, and the Purchaser Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Company in Section 3 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Purchaser Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by the Company, any person on behalf of the Company or any of the
Company’s affiliates (collectively, the “Company Parties”).

 

3.                  Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser as follows:

 

(a)               Incorporation and Corporate Power. The Company is an exempted
company duly incorporated and validly existing and in good standing under the
laws of the Cayman Islands and has all requisite corporate power and authority
to carry on its business as presently conducted and as proposed to be conducted.
The Company has no subsidiaries.

 

(b)               Capitalization. The authorized share capital of the Company
consists, as of the date hereof, of:

 

(i)                 500,000,000 Class A Shares, none of which are issued and
outstanding;

 



6

 

 

(ii)              50,000,000 Class B ordinary shares of the Company, par value
$0.0001 per share (“Class B Shares”), 25,700,000 of which are issued and
outstanding; and all of the outstanding Class B ordinary shares of the Company
have been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable laws; and

 

(iii)            1,000,000 preference shares, none of which are issued and
outstanding.

 

(c)               Authorization. All corporate action required to be taken by
the Company’s Board of Directors and shareholders in order to authorize the
Company to enter into this Agreement, and to issue the Forward Purchase
Securities at the FPS Closing, and the securities issuable upon conversion or
exercise of the Forward Purchase Securities, has been taken or will be taken
prior to the FPS Closing, as applicable. All action on the part of the
shareholders, directors and officers of the Company necessary for the execution
and delivery of this Agreement, the performance of all obligations of the
Company under this Agreement to be performed as of the FPS Closing, and the
issuance and delivery of the Forward Purchase Securities and the securities
issuable upon conversion or exercise of the Forward Purchase Securities has been
taken or will be taken prior to the FPS Closing, as applicable. This Agreement,
when executed and delivered by the Company, shall constitute the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, (ii) as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies, or (iii)
to the extent the indemnification provisions contained in the Registration
Rights may be limited by applicable federal or state securities laws.

 

(d)               Valid Issuance of Forward Purchase Securities.

 

(i)                 The Forward Purchase Shares, when issued, sold and delivered
in accordance with the terms and for the consideration set forth in this
Agreement and registered in the register of members of the Company, and the
Class A Shares issuable upon conversion or exercise of the Forward Purchase
Warrants, when issued in accordance with the terms of the Forward Purchase
Warrants, this Agreement and the Warrant Agreement, and registered in the
register of members of the Company, will be validly issued, fully paid and
nonassessable and free of all preemptive or similar rights, liens, encumbrances
and charges with respect to the issue thereof and restrictions on transfer other
than restrictions on transfer specified under this Agreement, applicable state
and federal securities laws and liens or encumbrances created by or imposed by
the Purchaser. The Forward Purchase Warrants, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement
will constitute valid and binding obligations of the Company, enforceable in
accordance with their terms as of the FPS Closing. Assuming the accuracy of the
representations of the Purchaser in this Agreement and subject to the filings
described in Section 3(e) below, the Forward Purchase Securities will be issued
in compliance with all applicable federal and state securities laws.

 

(ii)              No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person (as defined below), except for a Disqualification Event as to which Rule
506(d)(2)(ii)—(iv) or (d)(3), is applicable. “Company Covered Person” means,
with respect to the Company as an “issuer” for purposes of Rule 506 promulgated
under the Securities Act, any Person listed in the first paragraph of Rule
506(d)(1).

 



7

 

 

(e)               Governmental Consents and Filings. Assuming the accuracy of
the representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
any filings pursuant to Regulation D of the Securities Act, applicable state
securities laws, and pursuant to the Registration Rights.

 

(f)                Compliance with Other Instruments. The execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated by this Agreement by the Company will not result in any violation
or default (i) of any provisions of the Company’s memorandum and articles of
association, as they may be amended from time to time (the “Charter”) or its
other governing documents, (ii) of any instrument, judgment, order, writ or
decree to which the Company is a party or by which the Company is bound, (iii)
under any note, indenture or mortgage to which the Company is a party or by
which the Company is bound, (iv) under any lease, agreement, contract or
purchase order to which the Company is a party or by which the Company is bound
or (v) of any provision of federal or state statute, rule or regulation
applicable to the Company, in each case (other than clause (i)) which would have
a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement.

 

(g)               Operations. As of the date hereof, the Company has not
conducted, and prior to the IPO Closing the Company will not conduct, any
operations other than organizational activities and activities in connection
with the IPO and offerings of the Forward Purchase Securities.

 

(h)               Foreign Corrupt Practices. Neither the Company, nor, to the
knowledge of the Company, any director, officer, agent, employee or other Person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

(i)                 Compliance with Anti-Money Laundering Laws. The operations
of the Company are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and all applicable
U.S. and non-U.S. anti-money laundering laws, rules and regulations, including
those of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the USA Patriot Act of 2001 and the applicable money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 



8

 

 

(j)                 Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Company’s
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such.

 

(k)               No General Solicitation. Neither the Company, nor any of its
officers, directors, employees, agents or shareholders has either directly or
indirectly, including through a broker or finder, (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Securities.

 

(l)                 No Other Representations and Warranties; Non-Reliance.
Except for the specific representations and warranties contained in this Section
3 and in any certificate or agreement delivered pursuant hereto, none of the
Company Parties has made, makes or shall be deemed to make any other express or
implied representation or warranty with respect to the Company, the offering,
sale and purchase of the Forward Purchase Securities, the IPO or a potential
Business Combination, and the Company Parties disclaim any such representation
or warranty. Except for the specific representations and warranties expressly
made by the Purchaser in Section 2 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Company Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by any of the Purchaser Parties.

 

4.                  Additional Agreements, Acknowledgements and Waivers of the
Purchaser.

 

(a)               Trust Account.

 

(i)                 The Purchaser hereby acknowledges that it is aware that the
Company will establish a trust account (the “Trust Account”) for the benefit of
its public shareholders upon the IPO Closing. The Purchaser, for itself and its
affiliates, hereby agrees that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account, or any other asset of the
Company as a result of any liquidation of the Company, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Class A
Shares issued in the IPO (the “Public Shares”) held by it.

 

(ii)              The Purchaser hereby agrees that it shall have no right of
set-off or any right, title, interest or claim of any kind (“Claim”) to, or to
any monies in, the Trust Account, and hereby irrevocably waives any Claim to, or
to any monies in, the Trust Account that it may have now or in the future,
except for redemption and liquidation rights, if any, the Purchaser may have in
respect of any Public Shares held by it. In the event the Purchaser has any
Claim against the Company under this Agreement, the Purchaser shall not pursue
such Claim against the Trust Account or against the property or any monies in
the Trust Account, except for redemption and liquidation rights, if any, the
Purchaser may have in respect of any Public Shares held by it.

 



9

 

 

(b)               No Short Sales. The Purchaser hereby agrees that neither it,
nor any person or entity acting on its behalf or pursuant to any understanding
with it, will engage in any Short Sales with respect to securities of the
Company prior to the Business Combination Closing. For purposes of this Section
4(b), “Short Sales” shall include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 

(c)               Allocation Notice. The Purchaser shall deliver the Allocation
Notice to the Company as promptly as practicable after the date hereof, and in
any event immediately upon the allocation to this Agreement of capital which has
been committed to the Purchaser (in accordance with all binding obligations of
the Purchaser), which in no event shall be later than five (5) Business Days
prior to such time as any definitive agreement with respect to a Business
Combination is executed by the Company.

 

5.                  Additional Agreements of the Company.

 

(a)               No Material Non-Public Information. The Company agrees that no
information provided to the Purchaser in connection with this Agreement will,
upon the IPO Closing, constitute material non-public information of the Company.

 

(b)               NYSE Listing. The Company will use commercially reasonable
efforts to effect and maintain the listing of the Class A Shares on the NYSE (or
another national securities exchange).

 

(c)               No Amendments to Charter. The amended and restated memorandum
and articles of association of the Company will be in substantially the same
form of Exhibit B hereto and will not be amended in any material respect prior
to the IPO Closing without the Purchaser’s prior written consent.

 

6.                  FPS Closing Conditions.

 

(a)               The obligation of the Purchaser to purchase the Forward
Purchase Securities at the FPS Closing under this Agreement shall be subject to
the fulfillment, at or prior to the FPS Closing of each of the following
conditions, any of which, to the extent permitted by applicable laws, may be
waived by the Purchaser:

 

(i)                 The Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of the Forward
Purchase Securities;

 

(ii)              The Purchaser shall have capital commitments not subject to
opt-out rights (or, to the extent subject to opt-out rights, for which the party
with such opt-out rights has agreed to fund in respect of this Agreement)
allocated to this Agreement sufficient to fund the FPS Purchase Price; provided
that, immediately upon receipt by the Purchaser of capital commitments which are
not subject to opt-out rights, or capital commitments which are subject to
opt-out rights but for which the person entitled to such opt-out rights has not
exercised its veto and the time period for exercising such veto right in respect
of the Business Combination which is contemplated to be consummated hereunder
shall have expired in respect of such Business Combination (and which capital
shall be counted solely in respect of such Business Combination), in the
aggregate, in an amount equal to the FPS Purchase Price, the condition set forth
in this Section 6(a)(ii) shall be deemed satisfied for all purposes hereunder
(and shall not be tested again);

 



10

 

 

(iii)            The Company shall have delivered to such Purchaser a
certificate evidencing the Company’s good standing as a Cayman Islands exempted
company, as of a date within ten (10) Business Days of the Closing Date;

 

(iv)             The representations and warranties of the Company set forth in
Section 3 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

(v)               The Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company at or
prior to the FPS Closing; and

 

(vi)             No order, writ, judgment, injunction, decree, determination, or
award shall have been entered or threatened by or with any governmental,
regulatory, or administrative authority or any court, tribunal, or judicial, or
arbitral body, and no other legal restraint or prohibition shall be in effect or
threatened, preventing the purchase by the Purchaser of the Forward Purchase
Securities.

 

(b)               The obligation of the Company to sell the Forward Purchase
Securities at the FPS Closing under this Agreement shall be subject to the
fulfillment, at or prior to the FPS Closing of each of the following conditions,
any of which, to the extent permitted by applicable laws, may be waived by the
Company:

 

(i)                 The Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of the Forward
Purchase Securities;

 

(ii)              The representations and warranties of the Purchaser set forth
in Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

 



11

 

 

(iii)            The Purchaser shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Purchaser at
or prior to the FPS Closing; and

 

(iv)             No order, writ, judgment, injunction, decree, determination, or
award shall have been entered or threatened by or with any governmental,
regulatory, or administrative authority or any court, tribunal, or judicial, or
arbitral body, and no other legal restraint or prohibition shall be in effect or
threatened, preventing the purchase by the Purchaser of the Forward Purchase
Securities.

 

7.                  Termination. This Agreement may be terminated at any time
prior to the FPS Closing:

 

(a)               by mutual written consent of the Company and the Purchaser; or

 

(b)               automatically

 

(i)                 if the IPO is not consummated on or prior to twelve months
from the date of this Agreement; or

 

(ii)              if the Business Combination is not consummated within 24
months from the IPO Closing, or such later date as may be approved by the
Company’s shareholders in accordance with the Charter.

 

In the event of any termination of this Agreement pursuant to this Section 7,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
all Purchaser’s funds paid in connection herewith shall be promptly returned to
the Purchaser in accordance with written instructions provided by the Purchaser
to the Company, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or shareholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 7 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement. Section 4(a) shall survive
termination of this Agreement.

 

8.                  General Provisions.

 

(a)               Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, and (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile (if any)
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next Business Day, (c) five (5) Business
Days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: CC Neuberger Principal Holdings II, 200
Park Avenue, 58th Floor, New York, New York 10166, Attn: Matthew Skurbe, email:
skurbe@cc.capital, with a copy to the Company’s counsel at: Skadden, Arps,
Slate, Meagher & Flom LLP, 300 South Grand Avenue, Suite 3400, Los Angeles, CA
90071, Attention: Gregg A. Noel, Esq., email: gregg.noel@skadden.com, fax: (213)
621-5234.

 



12

 

 

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).

 

(b)               No Finder’s Fees. Other than fees payable to the underwriters
of the IPO or any other investment bank or financial advisor who assists the
Company in sourcing targets for a Business Combination, which fees shall be the
responsibility of the Company, each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

(c)               Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the FPS Closing.

 

(d)               Entire Agreement. This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(e)               Successors. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f)                Assignments. Except as otherwise specifically provided
herein, no party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Notwithstanding the foregoing, the Purchaser may assign and
delegate all or a portion of its rights and obligations to purchase the Forward
Purchase Securities to one or more other persons upon the consent of the Company
(which consent shall not be unreasonably conditioned, withheld or delayed);
provided, however, that no consent of the Company shall be required if such
assignment or delegation is to an affiliate of Purchaser; provided, further,
that no such assignment or delegation shall relieve the Purchaser of its
obligations hereunder (including its obligation to purchase the Number of
Forward Purchase Shares and the Number of Forward Purchase Warrants hereunder)
and the Company shall be entitled to pursue all rights and remedies against the
Purchaser subject to the terms and conditions hereof.

 



13

 

 

(g)               Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

(h)               Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(i)                 Governing Law. This Agreement, the entire relationship of
the parties hereto, and any dispute between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of New York.

 

(j)                 Jurisdiction. The parties (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (ii) agree not to commence any
suit, action or other proceeding arising out of or based upon this Agreement
except in state courts of New York or the United States District Court for the
Southern District of New York, and (iii) hereby waive, and agree not to assert,
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 

(k)              WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY WAIVE ANY RIGHT
TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(l)                 Amendments. This Agreement may not be amended, modified or
waived as to any particular provision, except with the prior written consent of
the Company and the Purchaser.

 

(m)             Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 



14

 

 

(n)               Expenses. Each of the Company and the Purchaser will be
responsible for payment of its own costs and expenses incurred in connection
with the preparation, execution and performance of this Agreement and the
consummation of the transactions contemplated hereby, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants. The Company shall be responsible for the fees of its transfer
agent; stamp taxes and all of The Depository Trust Company’s fees associated
with the issuance and resale of the Forward Purchase Securities and the
securities issuable upon conversion or exercise of the Forward Purchase
Securities.

 

(o)               Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p)               Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(q)               Confidentiality. Except as may be required by law, regulation
or applicable stock exchange listing requirements, unless and until the
transactions contemplated hereby and the terms hereof are publicly announced or
otherwise publicly disclosed by the Company, the parties hereto shall keep
confidential and shall not publicly disclose the existence or terms of this
Agreement.

 

(r)                Specific Performance. The Purchaser agrees that irreparable
damage may occur in the event any provision of this Agreement was not performed
by the Purchaser in accordance with the terms hereof and that the Company shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity.

 



15

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

  

  PURCHASER:     NEUBERGER BERMAN OPPORTUNISTIC CAPITAL SOLUTIONS MASTER FUND LP
      By: /s/ Charles Kantor     Name: Charles Kantor     Title: Senior
Portfolio Manager    

Address for Notices:

 

Neuberger Berman Opportunistic Capital Solutions Master Fund LP
c/o Neuberger Berman Investment Advisers LLC
1290 Avenue of the Americas
New York, New York 10104
Attention: Lawrence Kohn, Ralph DeFeo and Ephraim Lemberger
Email: lawrence.kohn@nb.com, ralph.defeo@nb.com and ephraim.lemberger@nb.com

 

with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Jennifer Spiegel
Email: jspiegel@sidley.com

 



 

 

 



  COMPANY:     CC NEUBERGER PRINCIPAL HOLDINGS II       By: /s/ Matthew Skurbe  
  Name: Matthew Skurbe     Title: Chief Financial Officer

 



 

 

 

Exhibit A

 

Registration Rights

 

1.                  Within thirty (30) days after the Business Combination
Closing, the Company shall use reasonable best efforts (i) to file a
registration statement on Form S-3 for a secondary offering (including any
successor registration statement covering the resale of the Registrable
Securities, a “Resale Shelf”) of (x) the Class A Shares and Warrants (and
underlying Class A Shares) comprising the Forward Purchase Securities and (y)
any other equity security of the Company issued or issuable with respect to the
securities referred to in clause (x) by way of a share capitalization or share
split or in connection with a combination of shares, recapitalization, merger,
consolidation or reorganization (collectively, for so long as such securities
are held by the Purchaser or its assignees under the Agreement (each, a
“Holder”), the “Registrable Securities”) pursuant to Rule 415 under the
Securities Act; provided that if Form S-3 is unavailable for such a
registration, the Company shall cause such Resale Shelf to be on Form S-1 or on
another appropriate form and undertake to convert the Resale Shelf to or refile
the Resale Shelf on Form S-3 as soon as such form is available, (ii) to cause
the Resale Shelf to be declared effective under the Securities Act promptly
thereafter, but in no event later than sixty (60) days after the initial filing
of the Resale Shelf, and (iii) to maintain the effectiveness of such Resale
Shelf with respect to the Registrable Securities until the earliest of (A) the
date on which such securities are no longer Registrable Securities and (B) the
date all of the Registrable Securities covered by the Resale Shelf can be sold
publicly without restriction or limitation under Rule 144 under the Securities
Act and without the requirement to be in compliance with Rule 144(c)(1) under
the Securities Act.

 

2.                  The Holders may, after the Resale Shelf becomes effective,
deliver a written notice to the Company (the “Underwritten Offering Notice”)
specifying that the sale of some or all of the Registrable Securities subject to
the Resale Shelf is intended to be conducted through a firm commitment
underwritten offering (an “Underwritten Offering”); provided, however, that the
Holders of Registrable Securities may not, without the Company’s prior written
consent, (i) launch an Underwritten Offering the anticipated gross proceeds of
which shall be less than $25,000,000 (unless the Holders are proposing to sell
all of their remaining Registrable Securities), (ii) launch more than three
Underwritten Offerings at the request of the Holders within any three-hundred
sixty-five (365) day-period or (iii) launch an Underwritten Offering within the
period commencing fourteen (14) days prior to and ending two (2) days following
the Company’s scheduled earnings release date for any fiscal quarter or year. In
the event of an Underwritten Offering, the Holders representing a
majority-in-interest of the Registrable Securities to be included in such
Underwritten Offering shall select the managing underwriter(s) for the
Underwritten Offering; provided that the choice of such managing underwriter(s)
shall be subject to the consent of the Company, which is not to be unreasonably
withheld, conditioned or delayed. If the underwriter(s) for any Underwritten
Offering pursuant to this paragraph 2 of this Exhibit A (each, a “Secondary
Offering”) advise the Company and the Holders that, in their good faith opinion,
marketing factors require a limitation on the number of securities that may be
included in such Secondary Offering, the number of securities to be so included
shall be allocated as follows: (i) first, to the Holders that have requested to
participate in such Secondary Offering, allocated pro rata among such Holders on
the basis of the percentage of the Registrable Securities requested to be
included in such Secondary Offering by such Holders, and (ii) second, to the
holders of any other securities of the Company that have been requested to be so
included.

 



A-1

 

 

3.                  Upon receipt of prior written notice by any Holder that they
intend to effect a sale of Registrable Securities held by them as are then
registered pursuant to the Resale Shelf, the Company shall use its reasonable
best efforts to cooperate in such sale (whether or not such sale constitutes an
Underwritten Offering), including by amending or supplementing the prospectus
related to such Resale Shelf as may be reasonably requested by such Holder for
so long as such Holder holds Registrable Securities.

 

4.                  In the event the Company is prohibited by applicable rule,
regulation or interpretation by the staff (the “Staff”) of the Securities and
Exchange Commission (the “SEC”) from registering all of the Registrable
Securities on the Resale Shelf or the Staff requires that any Holder be
specifically identified as an “underwriter” in order to permit such registration
statement to become effective, and such Holder does not consent in writing to
being so named as an underwriter in such registration statement, the number of
Registrable Securities to be registered on the Resale Shelf will be reduced on a
pro rata basis among all Holders to be so included, unless otherwise required by
the Staff, so that the number of Registrable Securities to be registered is
permitted by the Staff and such Holder is not required to be named as an
“underwriter”; provided that any Registrable Securities not registered due to
this paragraph 4 shall thereafter as soon as allowed by the SEC guidance be
registered to the extent the prohibition no longer is applicable.

 

5.                  If at any time the Company proposes to file a registration
statement (a “Registration Statement”) on its own behalf, or on behalf of any
Persons other than the Holders who have registration rights (“Other Holders”),
relating to an Underwritten Offering of ordinary shares (a “Company Offering”),
then the Company will provide the Holders with notice in writing (an “Offer
Notice”) at least three (3) Business Days prior to such filing, which Offer
Notice will offer to include in the Registration Statement the Registrable
Securities held by each Holder (the “Piggyback Securities”). Within three (3)
Business Days after receiving the Offer Notice, each Holder may make a written
request (a “Piggyback Request”) to the Company to include some or all of such
Holder’s Registrable Securities in the Registration Statement. If the
underwriter(s) for any Company Offering advise the Company that, in their good
faith opinion, marketing factors require a limitation on the number of
securities that may be included in the Company Offering, the number of
securities to be so included shall be allocated as follows: (i) first, to the
Company and the Other Holders, if any; and (ii) second, to the Holders and any
other holders of similar piggyback rights, based pro rata on the value of the
securities requested to be sold in such Company Offering by each requesting
holder.

 

6.                  In connection with any Underwritten Offering, the Company
shall enter into such customary agreements and take all such other actions in
connection therewith (including those requested by Holders representing a
majority-in-interest of the Registrable Securities to be included in such
Underwritten Offering) in order to facilitate the disposition of such
Registrable Securities as are reasonably necessary or required, and in such
connection enter into a customary underwriting agreement that provides for
customary opinions, comfort letters and officer’s certificates and other
customary deliverables.

 



A-2

 

 

7.                  The Company shall pay all fees and expenses incident to the
performance of or compliance with its obligation to prepare, file and maintain
the Resale Shelf (including the fees of its counsel and accountants). The
Company shall also pay all Registration Expenses. For purposes of this paragraph
7, “Registration Expenses” shall mean the out-of-pocket expenses of any
Secondary Offering and any Company Offering, including, without limitation, the
following: (i) all registration and filing fees (including fees with respect to
filings required to be made with FINRA and any securities exchange on which the
Registrable Securities are then listed); (ii) fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
counsel for the underwriters in connection with blue sky qualifications of the
Registrable Securities); (iii) printing, messenger, telephone and delivery
expenses; (iv) reasonable fees and disbursements of counsel for the Company; (v)
reasonable fees and disbursements of all independent registered public
accountants of the Company; and (vi) reasonable fees and expenses of one (1)
legal counsel selected by Holders representing a majority-in-interest of the
Registrable Securities participating in any such Secondary Offering not to
exceed $75,000 per Secondary Offering, but shall not include any incremental
selling expenses relating to the sale of Registrable Securities, such as
underwriters’ commissions and discounts, brokerage fees, underwriter marketing
costs and, other than as set forth in clause (vi) of this paragraph 7, the fees
and expenses of any legal counsel representing the Holders; and provided that
the Company shall only be responsible for expenses under clause (vi) with
respect to two Secondary Offerings in any consecutive three-hundred sixty-five
(365) day-period.

 

8.                  The Company may suspend the use of a prospectus included in
the Resale Shelf by furnishing to the Holders a written notice (“Suspension
Notice”) stating that in the good faith judgment of the Company, it would be
either (i) prohibited by the Company’s insider trading policy (as if the Holders
were covered by such policy) or (ii) materially detrimental to the Company and
its shareholders for such prospectus to be used at such time. The Company’s
right to suspend the use of such prospectus under clause (ii) of the preceding
sentence may be exercised for a period of not more than ninety (90) days after
the date of such notice to the Holders; provided that such period may be
extended for an additional thirty (30) days with the consent of Holders
representing a majority-in-interest of the Registrable Securities, which consent
shall not be unreasonably withheld; provided, further, that such right to
suspend the use of a prospectus shall be exercised by the Company not more than
once in any twelve (12) month period. The Holders shall not effect any sales of
Registrable Securities pursuant to the Resale Shelf at any time after they have
received a Suspension Notice from the Company and prior to receipt of an End of
Suspension Notice (as defined below). The Holders may recommence effecting sales
of the Registrable Securities pursuant to the Resale Shelf following further
written notice to such effect (an “End of Suspension Notice”) from the Company
to the Holders. The Company shall act in good faith to permit any suspension
period contemplated by this paragraph to be concluded as promptly as reasonably
practicable.

 

9.                  The Holders agree that, except as required by applicable
law, the Holders shall treat as confidential the receipt of any Suspension
Notice (provided that in no event shall such notice contain any material
nonpublic information of the Company) hereunder and shall not disclose or use
the information contained in such Suspension Notice (including the existence of
such Suspension Notice) without the prior written consent of the Company until
such time as the information contained therein is or becomes public, other than
as a result of disclosure by a Holder of Registrable Securities in breach of the
terms of this Agreement.

 



A-3

 

 

10.              The Company shall indemnify and hold harmless the Holders,
their respective directors and officers, partners, members, managers, employees,
agents, and representatives and each person, if any, who controls a Holder
within the meaning of the Securities Act and the Exchange Act and any agent
thereof (collectively, “Indemnified Persons”), to the fullest extent permitted
by applicable law, from and against any losses, claims, damages, liabilities,
joint or several, costs (including reasonable costs of preparation and
reasonable attorneys’ fees) and expenses, judgments, fines, penalties, interest,
settlements or other amounts arising from any and all claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
in which any Indemnified Person may be involved, or is threatened to be
involved, as a party or otherwise, under the Securities Act or otherwise
(collectively, “Losses”), promptly as incurred, arising out of, based upon or
resulting from any untrue statement or alleged untrue statement of any material
fact contained in the Resale Shelf (or any amendment or supplement thereto), the
related prospectus, or any amendment or supplement thereto, or arise out of, are
based upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, however, that the Company shall not be liable in any such case or to
any Indemnified Person to the extent that any such Loss arises out of, is based
upon or results from an untrue statement or alleged untrue statement or omission
or alleged omission or so made in reliance upon or in conformity with
information furnished by or on behalf of such Indemnified Person in writing
specifically for use in the preparation of the Resale Shelf, the related
prospectus, or any amendment or supplement thereto. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Person, and shall survive the transfer of such securities by
the Purchaser.

 

11.              The Company’s obligation under paragraph 1 of this Exhibit A is
subject to each Holder’s furnishing to the Company in writing such information
as the Company reasonably requests for use in connection with the Resale Shelf,
the related prospectus, or any amendment or supplement thereto. Each Holder
shall indemnify the Company, its officers, directors, managers, employees,
agents and representatives, and each person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue statement or alleged untrue statement of
material fact contained in the Resale Shelf, the related prospectus, or any
amendment or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
expressly for inclusion in such Resale Shelf, related prospectus or amendment or
supplement thereto, as applicable; provided that the obligation to indemnify
shall be individual, not joint and several, and shall be limited to the net
amount of proceeds received by the applicable Holder from the sale of
Registrable Securities pursuant to the Resale Shelf.

 

12.              The Company shall cooperate with the Holders, to the extent the
Registrable Securities become freely tradable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Resale Shelf
and enable such certificates to be in such denominations or amounts, as the case
may be, as the Holders may reasonably request and registered in such names as
each Holder may request.

 



A-4

 

 

13.              If requested by Holders representing a majority-in-interest of
the Registrable Securities, the Company shall as soon as practicable, subject to
any Suspension Notice, (i) incorporate in a prospectus supplement or
post-effective amendment such information as each Holder reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by Holders representing a majority-in-interest of the Registrable
Securities.

 

14.              As long as Registrable Securities are outstanding, the Company,
at all times while it shall be reporting under the Exchange Act, covenants to
file timely (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Sections 13(a) or 15(d) of the Exchange Act, and to
promptly furnish the Holders with true and complete copies of all such filings,
unless filed through the SEC’s EDGAR system. The Company further covenants that
it shall take such further action as the Holders may reasonably request, all to
the extent required from time to time, to enable the Holders to sell the Class A
Shares and Warrants held by the Holders without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including providing any legal opinions, to
the extent such exemption is available to the Purchaser at such time. Upon the
request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

 



A-5

 

 

Exhibit B

 

Form of Amended and Restated Charter of the Company

 

See attached.

 



B-1

 

 